The Constitution provides that "No tax shall be levied except in pursuance of law." Section 3, Article IX. "The Legislature shall authorize the several counties and incorporated cities and towns in the State to assess and impose taxes for county and municipal purposes, and for no other purposes." Section 6, Article IX.
"The Legislature shall have power to establish, and to abolish municipalities, to provide for their government, to prescribe their jurisdiction and powers, and to alter or amend the same at any time." Sec. 8, Art. VIII.
Sections 1 and 5, Chapter 15263, Acts of 1931, provide: "That the City of Jacksonville is hereby authorized to assess, levy and collect annually, in the manner provided by law, on all taxable property therein, a special tax not to exceed one-half of one mill on the dollar of the assessed value of said taxable property for the purpose of providing a fund for the advertising of said City."
"All laws and parts of laws in conflict herewith are to the extent of such conflict hereby repealed; and this Act shall take effect immediately upon its passage and approval by the Governor and the approval by a majority vote of the qualified electors of the City of Jacksonville *Page 504 
who are freeholders voting for or against approval in any general municipal election or special election."
The Act was approved by the Governor June 3, 1931.
At the suit of a citizen tax payer the circuit court held "that the assessment and imposition of a tax for the purpose of providing a fund for the advertising of the city of Jacksonville is not a municipal purpose within the meaning of the Constitution, and that Chapter 15263, Acts of 1931, is unconstitutional and void."
The court enjoined the holding of an election to approve the Act.
As the Constitution does not define or amplify the term, "municipal purposes," duly enacted statutes may determine what is a municipal purpose; and the courts are not authorized to render such determination ineffectual, unless it clearly appears that the legislative determination violates some provision of organic law, or unless the particular enactment can have no legal or practical relation whatever to any municipal purpose. See Brown v. City of Lakeland, 61 Fla. 508,54 So.2d 716; City of Tampa v. Prince, 63 Fla. 387, 58 So.2d 542; Jordan v. Duval County, 68 Fla. 48, 66 So.2d 298; City of Bradenton v. State, et al., 88 Fla. 381, 102 So.2d 556; Bd. of Com'rs. of Escambia Co. v. Bd. of Pilot Com'rs. of Port of Pensacola, 52 Fla. 197, 42 So.2d 697; Earle v. Dade County,92 Fla. 432, 109 So.2d 331; West, et al., v. Town of Lake Placid,97 Fla. 127, 120 So.2d 361.
The statute expressly authorizes the City of Jacksonville to levy and collect annually on all taxable property therein, "a special tax not to exceed one-half on one mill on the dollar of the assessed value of said taxable property for the purpose of providing a fund for the advertising of the said City."
As the Constitution does not define "municipal purposes" *Page 505 
and does not expressly or by implication forbid such a tax levy as the statute authorizes for the stated purpose; and as proper and effective advertising of the resources, attractions and advantages afforded by the city to attract prospective settlers and investors to the city cannot fairly be said to have no legal or practical relation whatever to a proper municipal purpose, the determination by the Legislature in enacting the statute that the authorized tax levy is for a municipal purpose, should not be rendered inoperative by the courts, particularly in view of the broad authority that is expressly conferred upon the legislature with reference to conferring powers upon municipalities by Section 8, Article VIII of the Constitution. The administration of the tax fund is subject to applicable provisions and rules of law.
Reversed.
DAVIS, C. J. and TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., dissents.